Title: To Thomas Jefferson from Henry Ingle, 1 November 1805
From: Ingle, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington Novr. 1st. 1805—
                  
                  Upon enquiery I find that Mr. O P Finley of Alexandria has  brass plate & Mortice Locks but neither the quality nor price can be ascertained, as they are detained at the Custom house for want of the Invoice, which is daily expected— 
                  I am sir Your Obedient & Humble Servant
                  
                     Henry Ingle 
                     
                     per John P Ingle
                  
               